DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/30/2020 has been entered.
Acknowledgment
Claims 1, 12, 14, 21 are amended and filed 10/30/2020
Claim 27 is newly added and claim 23 is canceled. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-5, 11, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (WO 2013/190475A2) (“Davies”) using the (US. 20150231366A1) and further in view of Lundquist (US. 5,228,441).
Re Claim 1, Davies discloses a steerable medical device assembly  (Fig. 4a-f) for deflecting a catheter (abstract) comprising: a control handle (100) comprising an actuation mechanism (10, 32, 30); the actuation mechanism comprising a control knob (10) and a slide assembly (30, 32); wherein the control knob comprising internal threads  (13, ¶0094) and the slide assembly comprising external threads (33a) corresponding to the internal threads of the control knob  (¶0094) whereby actuation of the control knob via rotational movement results in linear translation of the slide assembly (¶0094); the catheter (90) coupled to the control handle (Fig. 4d) and operable to be deflected upon actuation of the actuation mechanism (¶0093); and a feedback mechanism for providing an indication of the deflection of the catheter (¶0106); wherein the feedback mechanism is associated with the actuation mechanism for deflecting the catheter (¶0106), but it fails to disclose that the feedback mechanism comprising a first indicator portion associated with a housing of the control handle and a second indicator portion associated with the actuation mechanism; wherein the first indicator portion is integral with the housing of the control handle and the second indicator portion is integral with a portion of the actuation mechanism.
However, Lundquist discloses the feedback mechanism (Fig. 1, abstract) comprising a first indicator portion associated with a housing of the control handle (bubble on 151 of the housing 26 and 151) and a second indicator portion (indicia 163 on 153, 152) associated with the actuation mechanism (Col. 7, lines 38-52); wherein the first indicator portion is integral with the housing of the control handle and the second indicator portion is integral with a portion of the actuation mechanism (Col. 8, lines 52-65).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the feedback of Davies to 
Re Claim 2, Davies discloses wherein the feedback mechanism provides sensory feedback (¶0106).  
Re Claim 4, Davies discloses wherein the feedback mechanism provides comprises a tactile feedback mechanism that provides a tactile indication (¶0106).  
Re Claim 5, Davies discloses wherein the feedback mechanism comprises an audible feedback mechanism that provides an audible indication (¶0106).
Re Claim 11, Davies discloses wherein the tactile feedback mechanism comprises a mechanical feedback mechanism (Fig. 4d, ¶0106). 
Re Claim 13, Davies discloses wherein the audible feedback mechanism comprises a mechanical feedback mechanism (Fig. 4d, ¶0106).
Re Claim 24, Davies discloses wherein the feedback mechanism comprises a mechanical feedback mechanism (Fig. 4d, ¶0106).  
Re Claim 19, the modified Davies discloses wherein the feedback mechanism provides an indication of degree of deflection of the catheter upon actuation of the actuation mechanism (Lundquist, Col. 8, lines 52-65). 
Re Claim 20, the modified Davies discloses wherein the feedback mechanism provides an indication of a neutral zone of the control handle and the device upon the control handle and the catheter being in the neutral zone (Lundquist, Col. 8, lines 52-65, the “0” indicia is the neutral zone).
Re Claim 21, the modified Davies discloses the feedback mechanism provides an indication upon actuation of the actuation mechanism and the catheter exiting a neutral zone (Lundquist, Col. 8, lines 52-65).
Re Claim 26, Davies fails to disclose wherein the second indicator portion is integrally formed with the slide assembly of the actuation mechanism.
However, Lundquist discloses the feedback mechanism (Fig. 1, abstract) comprising a first indicator portion associated with a housing of the control handle (bubble on 151 of the housing 26 and 151) and a second indicator portion (indicia 163 on 152) associated with the actuation mechanism (Col. 7, lines 38-52); wherein the first indicator portion is integral with the housing of the control handle and the second indicator portion is integrally formed with the slide assembly of the actuation mechanism (153, Col. 8, lines 52-65).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the feedback of Davies to include a first indicator and a second indicator so that the second indicator portion is integrally formed with the slide assembly of the actuation mechanism as taught by Lundquist for the purpose of providing an improvement by keeping track of catheter rotation reference (Lundquist, Col. 8, lines 52-65, abstract, Note: the 153 is considered to be slider as it is slide as it threaded with 151).
Claims 12, 14, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies and Lundquist and further in view of O’Donnell et al. (US. 20130184642A1) (“O’Donnell”).
Re Claim 12, the modified Davies discloses wherein an interaction between the first and second indicator portions corresponds to and is indicative of a deflection position of the catheter (Lundquist, Col. 8, lines 52-65), but it fails to disclose a corresponding position of the actuation mechanism to provide a tactile indication of the deflection position of the catheter upon actuation of the actuation mechanism.
However, O’Donnell  discloses a steerable medical device assembly (10) for deflecting a device (15, abstract) comprising: a control handle (20) comprising an actuation mechanism (inside 40a, 40b and knob 50, Fig. 2, ¶0038); a catheter (15) coupled to the control handle and operable to be deflected upon actuation of the actuation mechanism (¶0038); and a feedback mechanism for providing an indication of the deflection of the device (112, 114, ¶0043, first detent and second detent, ¶0048); wherein the mechanical feedback mechanism comprises: a first indicator portion associate with a housing of the control handle (112 , ¶0043, or first detent  ¶0048 and the house is formed by 40a, 40b, 45a, 45b); and a second indicator portion associated with the actuation mechanism for deflecting the device (114, ¶0043 or the detent ¶0048); and wherein an interaction between the first and second indicator portions corresponds to and is indicative of a deflection position of the device and a corresponding position of the actuation mechanism to provide a tactile indication of the deflection position of the device upon actuation of the actuation mechanism (¶0047, ¶0048).  
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the feedback of Davies so that the corresponding position of the actuation mechanism to provide a tactile indication of the deflection position of the catheter upon actuation of the actuation mechanism as taught by O’Donnel for the purpose of providing an optimal control of the degree of deflection (O’Donnel, ¶0047).
Re Claim 14, the modified Davies discloses wherein an interaction between the first and second indicator portions corresponds to and is indicative of a deflection position of the catheter (Lundquist, Col. 8, lines 52-65), but it fails to disclose corresponding position of the actuation mechanism to provide an audible indication of the deflection position of the catheter upon actuation of the actuation mechanism.
However, O’Donnell  discloses a steerable medical device assembly (10) for deflecting a device (15, abstract) comprising: a control handle (20) comprising an actuation mechanism (inside 40a, 40b and knob 50, Fig. 2, ¶0038); a catheter (15) coupled to the control handle and operable to be deflected upon actuation of the actuation mechanism (¶0038); and a feedback mechanism for providing an indication of the deflection of the device (112, 114, ¶0043, first detent and second detent, ¶0048); wherein the mechanical feedback mechanism comprises: a first indicator portion associate with a housing of the control handle (112 , ¶0043, or first detent  ¶0048 and the house is formed by 40a, 40b, 45a, 45b); and a second indicator portion associated with the actuation mechanism for deflecting the device (114, ¶0043 or the detent ¶0048); and wherein an interaction between the first and second indicator portions corresponds to and is indicative of a deflection position of the device and a corresponding position of the actuation mechanism to provide a tactile indication of the deflection position of the device upon actuation of the actuation mechanism (¶0047, ¶0048).  
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the feedback of Davies so that the corresponding position of the actuation mechanism to provide a tactile indication of the deflection position of the catheter upon actuation of the actuation mechanism as taught by O’Donnel for the purpose of providing an optimal control of the degree of deflection (O’Donnel, ¶0047).
Re Claim 26, Davies fails to disclose wherein the first indicator portion comprises a cantilever and the second indicator portion comprises a plurality of grooves such that the interaction of the first indicator portion and second indicator portion creates a feeling of resistance.
However, O’Donnell  discloses a steerable medical device assembly (10) for deflecting a device (15, abstract) comprising: a control handle (20) comprising an actuation mechanism (inside 40a, 40b and knob 50, Fig. 2, ¶0038); a catheter (15) coupled to the control handle and operable to be deflected upon actuation of the actuation mechanism (¶0038); and a feedback mechanism for providing an indication of the deflection of the device (112, 114, ¶0043, first detent and second detent, ¶0048); wherein the feedback mechanism provides an indication upon actuation mechanism and the device exiting a neutral zone (¶0047, ¶0048) and wherein the first indicator portion comprises a cantilever (feature of the first dent that are complementary to the second dent, 162, Fig. 5) and the second indicator portion comprises a plurality of grooves (dent on rails 74, ¶0049) such that the interaction of the first indicator portion and second indicator portion creates a feeling of resistance (¶0048).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the feedback of Davies so that the first indicator portion comprises a cantilever and the second indicator portion comprises a plurality of grooves such that the interaction of the first indicator portion and second indicator portion creates a feeling of resistance as taught by O’Donnel for the purpose of providing an optimal control of the degree of deflection (O’Donnel, ¶0047).
Response to Arguments
Applicant’s arguments, see remark, filed 10/30/2020 and 11/10/2020, with respect to the newly added limitation to claim 1and with respect to the rejection(s) of claim(s) 1 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Davies in Lundquist.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783           

/Lauren P Farrar/Primary Examiner, Art Unit 3783